                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 1 of 31




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         IN RE NEKTAR THERAPEUTICS
                                   7                                                       Case No. 18-cv-06607-HSG
                                   8                                                       ORDER GRANTING DEFENDANT’S
                                                                                           MOTION TO DISMISS
                                   9
                                                                                           Re: Dkt. No. 65
                                  10

                                  11

                                  12          This is a consolidated securities class action brought by Plaintiffs Oklahoma Firefighters
Northern District of California
 United States District Court




                                  13   Pension and Retirement System and El Paso Firemen & Policemen’s Pension Fund (together,

                                  14   “Lead Plaintiffs”) against Defendant Nektar Therapeutics (“Nektar” or “the Company”) and

                                  15   Howard W. Robin, President and Chief Executive Officer; John Nicholson, Chief Operating

                                  16   Officer and Senior Vice President; Stephen K. Doberstein, Senior Vice President and Chief

                                  17   Scientific Officer, and later Chief Research and Development Officer; Mary Tagliaferri, Senior

                                  18   Vice President of Clinical Development, and later Chief Medical Officer; Jonathan Zalevsky,

                                  19   Senior Vice President of Research Biology and Preclinical Development, and later Chief Scientific

                                  20   Officer; and Ivan P. Gergel, Senior Vice President of Drug Development and Chief Medical

                                  21   Officer (“Individual Defendants,” and collectively with Nektar, “Defendants”). In their complaint,

                                  22   Plaintiffs allege three violations of Sections 10(b) and 20(a) of the Securities Exchange Act of

                                  23   1934 (the “Exchange Act”) and Rule 10b-5: (1) making false and misleading statements under

                                  24   Section 10(b) and Rule 10b-5(b), (2) engaging in deceptive conduct under Section 10(b) and Rule

                                  25   10b-5(a) and (c), and (3) control person liability under Section 20(a). Dkt. No. 54 (Consolidated

                                  26   Class Action Complaint or “CCAC”) ¶¶ 178–203. Pending before the Court is Defendants’

                                  27   motion to dismiss the consolidated class action complaint, for which briefing is complete. Dkt.

                                  28
                                           Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 2 of 31




                                   1   Nos. 65 (“Mot.”), 69 (“Opp.”), and 70 (“Reply”).1 For the following reasons, the Court GRANTS

                                   2   Defendants’ motion to dismiss.

                                   3       I.        BACKGROUND
                                   4                 Plaintiffs bring this securities action “on behalf of a class of purchasers of the common

                                   5   stock of Nektar who bought their shares between January 10, 2017, and September 28, 2018,

                                   6   inclusive (the ‘Class Period’).” CCAC at ¶ 1. The following facts are taken from the CCAC and

                                   7   judicially noticeable documents.

                                   8                 Nektar is a research-based biopharmaceutical company with a “research and development

                                   9   pipeline of new investigational drugs [that] includes treatments for cancer, autoimmune disease,

                                  10   and chronic pain.” Id. at ¶ 17. At issue in this case is Nektar’s development of its “flagship” drug,

                                  11   NKTR-214. Id. at ¶ 3. NKTR-214 was “a modified version of Interleukin-2,” a human protein

                                  12   that “triggers the body’s production of cancer-fighting cells.” Id. at ¶¶ 3–4. While Interleukin-2
Northern District of California
 United States District Court




                                  13   “has long been approved cancer therapy,” a patient would need “significant quantities of native

                                  14   [Interleukin]-2 to get any kind of effect, and at that point it’s wildly toxic.” Id. at ¶ 3 (quotations
                                       omitted). The Company designed NKTR-214 to address this problem and “produce significant
                                  15
                                       quantities of cancer-fighting cells without affecting the production of immunosuppressive cells.”
                                  16
                                       Id. (quotations omitted).
                                  17

                                  18            A.      EXCEL Clinical Trial

                                  19                     i.   Trial Data
                                                     “In December 2015, Nektar announced that the first human patients had been dosed with
                                  20
                                       NKTR-214 in a Phase I clinical trial, EXCEL, for patients with advanced solid tumors.” Id. ¶ 29.
                                  21
                                       EXCEL was a 28-patient monotherapy trial which dosed participants once every two to three
                                  22
                                       weeks. Id. at ¶¶ 62, 79. “On January 10, 2017, Defendant Robin gave a presentation at the annual
                                  23
                                       JP Morgan Healthcare Conference,” displaying results from the EXCEL clinical trial. Id. ¶ 30.
                                  24
                                       “One slide showed that cancer-fighting cells increased by an average of 30-fold in tumors of
                                  25
                                       purportedly ten patients dosed with NKTR-214 every three weeks, with very little change in their
                                  26
                                  27
                                       1
                                  28    The Court finds this matter is appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 16-5.
                                                                                         2
                                           Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 3 of 31




                                   1   immunosuppressive Treg cells.” Id. ¶ 31. This chart, the “30-fold increase chart,” forms the basis

                                   2   of Plaintiffs’ securities claims:

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14   Id. ¶¶ 77, 81, 85. This 30-fold increase chart was then presented in a similar or identical form at
                                  15   numerous subsequent conferences. Id. at ¶ 32.
                                  16              ii.    Plainview Report
                                  17           “On October 1, 2018, Plainview [LLC] published a report titled ‘NKTR-214: Pegging the
                                  18   Value at Zero’ (the ‘Plainview Report’ or the ‘Report’).” CCAC at ¶ 58; see also Dkt. No. 66-19
                                  19   (Ex. 18). 2 The Report concluded that NKTR-214 is “too weak to work,” and found that “Nektar’s
                                  20   frequently cite[d . . .] 30-fold average change in tumor-infiltrating lymphocyte (TIL) CD8+ . . . is
                                  21   distorted by a single outlier patient who purportedly recorded an extreme change in TIL CD8+
                                  22   [(cancer-fighting cells)] but saw no clinical benefit.” Id. at ¶ 59. This finding referred to the chart
                                  23   above. The Report also contended that “the [purported] source of the ‘30-fold’ increase claim was
                                  24   a single line chart from a poster that Nektar displayed at a February 2017 American Society of
                                  25

                                  26
                                       2
                                        The Report included the following disclaimer: “The information included in this document is
                                       based upon selected public market data and reflects prevailing conditions and the Authors’ view as
                                  27   of this date, all of which are accordingly subject to change. Dkt. No. 66-19 (Ex. 18) at 2.
                                       Additionally, “Plainview acknowledged in the Report that its authors ‘have short positions in and
                                  28   may own option interests on the stock of [Nektar] and stand to realize gains in the event that the
                                       price of the stock decreases.’” CCAC at ¶ 70.
                                                                                          3
                                          Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 4 of 31




                                   1   Clinical Oncology [ASCO] symposium.” Id. at ¶ 60. The line chart identified in the Report was

                                   2   Figure 6 of the February 2017 ASCO poster:

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                       Id. at ¶ 61; see also Dkt. No. 66-4. Pointing to Patient 14 in the graph above, the Report
                                   9
                                       explained:
                                  10
                                                       Nektar ran a 28-patient Phase 1 EXCEL trial, during which Nektar
                                  11                   evaluated the change in tumor-infiltrating CD8+ T cells. None of the
                                                       patients actually saw a 30-fold change in TIL CD8+: one single
                                  12                   patient saw a ~300x increase, and this skewed the average. The
Northern District of California




                                                       reported average barely exceeded the standard error and was not even
 United States District Court




                                  13                   close to statistical significance; tell-tale signs of data driven by
                                                       variation rather than efficacy.
                                  14
                                       CCAC at ¶ 62 (emphasis omitted); see also Dkt. No. 66-19 at 16. Plaintiffs allege that through the
                                  15
                                       Report’s disclosure of the purported source of the data for the 30-fold increase chart, id. at ¶ 65,
                                  16
                                       “investors finally had the opportunity to study the relevant line chart . . . as well as the patient
                                  17
                                       information to the right of the [chart],” id. at ¶ 66. From the chart, investors deduced as follows:
                                  18
                                                       The lines for Patients 2, 4, 6 are orange and the lines for Patients 14
                                  19                   and 15 are purple. That means that Patients 14 and 15 were on a two-
                                                       week dosing schedule, not a three-week dosing schedule as Nektar
                                  20                   had said. The information to the right of the line chart makes clear
                                                       that patients whose lines are purple are dosed “q2w” or every two
                                  21                   weeks, and that patients whose lines are orange are dosed “q3w” or
                                                       every three weeks. This shows that forty percent of the patients Nektar
                                  22                   claimed to be on a three-week schedule were actually being dosed
                                                       more often than Nektar claimed.
                                  23
                                       Id. at ¶ 67. Thus, if the analysis was truly based on the “three patients dosed every three weeks—
                                  24
                                       Patients 2, 4, and 6—the fold change” was “~1.8 fold, a dramatically lower multiple that
                                  25
                                       undermines the central message Nektar repeatedly delivered during the Class Period.” Id. at ¶ 68.
                                  26
                                       Furthermore, because the 30-fold increase chart indicated that it represented “a 10-patient data set”
                                  27
                                       and the source for the 30-fold increase chart was the line chart, which contains a “five-patient data
                                  28
                                                                                           4
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 5 of 31




                                   1   set,” Plaintiffs allege that these facts “mean[] that the data for the bar chart showing a 1.6-fold

                                   2   ‘Tregs’ increase comes from five other patients.” Id. at ¶ 69. Plaintiffs allege that the Report’s

                                   3   revelations make clear that the 30-fold increase chart shared “‘CD8’ [cancer-fighting cell] data

                                   4   from five patients but does not share their immunosuppressive ‘Tregs’ data, and it shares

                                   5   immunosuppressive ‘Tregs’ data from five other patents but does not share their ‘CD8’ data.” Id.

                                   6                “On Friday, September 28, 2018, Nektar’s stock closed at $60.96. The Plainview Report

                                   7   was published before the marked opened on Monday, October 1, 2018, and by the time the market

                                   8   closed, Nektar was trading at $56.65—a one day drop of 7% on heavy trading volume.” Id. at

                                   9   ¶ 70.

                                  10           B.      PIVOT-2 Clinical Trial
                                  11                “In February 2018, Nektar and [Bristol-Myers Squibb (“BMS”)] announced a ‘Global

                                  12   Development & Commercialization Collaboration’ to evaluate NKTR-214.” Id. ¶ 37. This
Northern District of California
 United States District Court




                                  13   second clinical trial, known as PIVOT-02, tested a combination of NKTR-214 and Opdivo, a

                                  14   cancer immunotherapy drug developed by BMS. Id. ¶¶ 34, 56. “In connection with that

                                  15   collaboration, BMS agreed to pay Nektar $1.85 billion upfront, comprised of $1.0 billion in cash

                                  16   and the purchase of ~8.28 million shares of Nektar stock at $102.60 per share.” Id. ¶ 37.

                                  17                Plaintiffs allege that “Nektar personnel, including Defendants Gergel and Tagliaferri, or

                                  18   others working at their direction, would reach out to PIVOT-02 investigators . . . to obtain data

                                  19   directly from study sites for the purpose of including new, good data in medical conference posters

                                  20   and presentations and investor presentations.” Id. at ¶ 44. “[B]ad patient data would be excluded

                                  21   when the data was received after a predetermined cut-off time, but . . . good patient data would be

                                  22   included in presentations via an extension of the deadline.” Id. “On November 11, 2017, Nektar

                                  23   hosted an ‘Investor Meeting’ to coincide with the Society of Immunotherapy of Cancer (‘SITC’)

                                  24   annual meeting at which limited data concerning the PIVOT-02 clinical trial was presented.” Id.

                                  25   at ¶ 34. “Following the November 2017 SITC meeting, Nektar’s stock price rose in part because

                                  26   ‘Management . . . unveiled impressive early-stage trial data for NKTR-214, a wholly owned

                                  27   immuno-oncology drug that’s being studied for use alongside [BMS’s] multibillion-dollar drug

                                  28   Opdivo.’” Id. at ¶ 36. Plaintiffs allege the stock price rose artificially, due in part to Defendants’
                                                                                             5
                                           Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 6 of 31




                                   1   “fail[ure] to disclose their unsustainable scheme to manipulate publicly presented PIVOT-02 data,

                                   2   creating the false impression that the trial results were better than they really were.” Id. at ¶ 14.

                                   3             On June 2, 2018, “MD Anderson physician and Nektar consultant Dr. Adi Diab presented

                                   4   PIVOT-02 clinical trial data concerning NKTR-214 and Opdivo at the ASCO annual meeting in

                                   5   Chicago.” CCAC at ¶ 53. Reports from the event allegedly concluded:

                                   6                      According to the new ASCO data set, for melanoma, the [overall
                                                          response rate (“ORR”)] is now 50% (14 of 28 patients in stage 2)—
                                   7                      down from 85% last November when 11 of 13 patients responded.
                                                          Similarly, for renal cell carcinoma, the ORR went down from 64%
                                   8                      (seven of 11 patients) to 46% (12 of 26) in stage 2.
                                   9   Id. (alterations in original).3 “Following this news, Nektar’s stock fell from $90.35 at the close

                                  10   from the previous Friday, June 1st, to $52.57 at the close of Monday June 4, 2018, a decline of

                                  11   41.82%.” Id. at ¶ 54. Despite these reports on the PIVOT-2 data, at the Jeffries 2018 Healthcare

                                  12   Conference on June 6, 2018, “Zalevsky reemphasized the EXCEL data that the market still did not
Northern District of California
 United States District Court




                                  13   know was manipulated.” Id. at ¶ 57.

                                  14        C.      False and Misleading Statements
                                  15                 i.    The Chart
                                  16             Plaintiffs point to three primary aspects of the 30-fold increase chart that they allege were

                                  17   false or misleading representations by Defendants:

                                  18                      (a) The 29.8 figure:
                                                              (i) is based on the inclusion of an outlier patient who . . . saw a
                                  19                               ~300x increase in CD8 cancer-fighting cells;
                                                              (ii) is based on the inclusion of two patients dosed every two
                                  20                               weeks;
                                                              (iii) is unsupported by the relied-on clinical trial data which, by
                                  21                               Lead Plaintiff[s’] estimate, demonstrated that patients dosed
                                                                   every three weeks averaged a CD8 fold-increase of
                                  22                               approximately 1.8 in the tumor microenvironment.
                                                          (b) “Shown are results from N=10 patients” creates the false
                                  23                          impression that both data points are derived from the same 10-
                                                              person patient population when, in fact, the figures are derived
                                  24                          from two distinct patients populations – five for the 28.9 CD8
                                                              cancer-fighting cell figure, and five for the 1.6
                                  25                          immunosuppressive Tregs cell figures.”
                                  26
                                  27
                                       3
                                         While Defendants contest the accuracy of this statement, the Court must accept Plaintiffs’
                                       alleged facts as true. As noted below, Plaintiffs do not specifically identify Exhibits 14 and 15 of
                                  28   Defendants’ request for judicial notice in the Consolidated Class Action Complaint, and the Court
                                       does not take judicial notice of these documents.
                                                                                         6
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 7 of 31



                                                        (c) The “Week 3/predose” fold-change represents that all patients in
                                   1                        the population sample were dosed every three weeks when, in
                                                            fact, two of the five patients whose data was included in the CD8
                                   2                        population sample—the outlier-patient and one other patient—
                                                            were dosed every two weeks.
                                   3
                                       CCAC at ¶ 78(a)–(c). Similar versions of this chart were presented at numerous investor
                                   4
                                       conferences, and Plaintiffs make the same allegations as to all presentations. See id. at ¶¶ 77–78,
                                   5
                                       81–82, 85–86, 89–90, 93–94, 100–01, 105–06, 107–08, 111–12, 117–18.
                                   6
                                                  ii.    Statements at Investor Conferences
                                   7
                                              Plaintiffs additionally point to statements made at many of the same conferences where
                                   8
                                       Individual Defendants provided commentary on a version of the 30-fold increase chart. On
                                   9
                                       January 10, 2017, Defendant Robin presented at a JP Morgan Investor Event. Id. at ¶ 77.
                                  10
                                       Plaintiffs allege that Robin stated:
                                  11
                                                        We’ve designed a new IL-2 molecule with a biased action to the beta,
                                  12                    gamma receptors and not that alpha receptor. And consequently, there
Northern District of California
 United States District Court




                                                        you can produce significant quantities of CD8 positive T cells without
                                  13                    affecting the production or the proliferation of regulatory T cells.
                                                        The other thing we’ve done is made a pro-drug, because one of the
                                  14                    problems you have with native IL-2 is, when you administer a native
                                                        IL-2, it releases immediately in plasma and you get this massive
                                  15                    unwanted immune response. It’s very short-lived, but it has very, very
                                                        serious side effects in terms of cytokine storm, et cetera. And what
                                  16                    we’ve done is, designed a molecule where the biological linkers
                                                        release in the tumor microenvironment and you don’t see – and
                                  17                    therefore, you get the full effect of the cytokine in the tumor, not in
                                                        circulation. So with that, you’re also able to achieve antibody-like
                                  18                    dosing. So we’re dosing NKTR-214 once every three weeks in an
                                                        outpatient setting.
                                  19                    So here’s some data from the Phase 1 trial, demonstrating – and these
                                                        are 10 patients where we have tumor biopsies. And you can clearly
                                  20                    see that we had a significant increase in CD8 positive T-effector cells
                                                        with no increase in T-reg cells. And interestingly enough, we also see
                                  21                    a great increase in PD-1 positive CD8 T cells. So, very, very pleased
                                                        with these results. The Phase 1 study was designed to show these
                                  22                    biomarkers and this is clearly what we set out to do; cause the
                                                        proliferation of T-effector cells and not cause the proliferation of
                                  23                    regulatory T cells.
                                  24   Dkt. No. 66-1 (Ex. 1) at 2–3; see also CCAC at ¶ 79 (emphasis omitted). Similarly, on March 7,

                                  25   2017, Defendant Doberstein represented the Company at a Cowen & Company Healthcare

                                  26   Conference. Id. at ¶ 81. Plaintiffs allege Doberstein stated:

                                  27                    Now what we found in patients from NKTR-214 is that first, as a
                                                        monotherapy, it does pretty much exactly what we designed it to do.
                                  28                    You can see a 30-fold increase in CD8 cells inside the tumors of
                                                                                          7
                                           Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 8 of 31



                                                      patients from tumor biopsies who’ve received NKTR-214 with
                                   1                  almost no increase in Tregs. And that’s exactly the way that we
                                                      designed the medicine to act.
                                   2
                                       Dkt. No. 66-5 (Ex. 4) at 6; see also CCAC at ¶ 83 (emphasis omitted).4 “On June 3, 2017, Dr. Adi
                                   3
                                       Diab of the MD Anderson Cancer Center and Co-Chair Scientific Advisory Board for PIVOT
                                   4
                                       Program,” id. at ¶ 89, displayed the same 30-fold increase chart with the following commentary:
                                   5
                                                      And so to summar[ize], this—the most important, as you can see
                                   6                  when you look at the left column here, and you can see what we’ve
                                                      been talking about, and I reemphasize that point because this is a very
                                   7                  important marker, not only mobilizing of the T cells in the tumor
                                                      microenvironment, but you’re also mobilizing CD8 more than Tregs,
                                   8                  achieving very high CD8-to-Treg ratio of—in the tumor
                                                      microenvironment, that’s very impressive. That’s very beneficial for
                                   9                  the patients.
                                                      ...
                                  10                  And NKTR-214, in addition of mobilizing the CD8 cells, there is also
                                                      increasing in the number of NK cells, the natural killers. This happens
                                  11                  without an increase of the T regulatory cells, and that's a—lead to the
                                                      high ratio of CD8 to Tregs.
                                  12
Northern District of California




                                       Dkt. No. 66-9 (Ex. 8) at 6; see also CCAC at ¶ 91 (emphasis omitted).
 United States District Court




                                  13
                                              Plaintiffs allege that “[o]n November 11, 2017, the Company hosted an ‘Investor Meeting’
                                  14
                                       to coincide with the SITC annual meeting at which limited data concerning the PIVOT-02 clinical
                                  15
                                       trial was presented.” CCAC at ¶ 97. Defendant Zalevsky allegedly stated:
                                  16
                                                      For one thing, we know that in the presence of [NKTR-]214 there’s
                                  17                  such a high amount of activated immune cells. Different clones of
                                  18
                                  19
                                       4
                                         Plaintiffs allege that Defendants made similar “30-fold” statements at several other conferences.
                                       On May 22, 2017, Defendant Zalevsky presented at a UBS Healthcare Conference and similarly
                                  20   noted that “CD8 T cells increased by 30[-]fold in the tumor microenvironment. This is shown just
                                       after a single-dose administration of NKTR-214, and completely consistent with the design, the T
                                  21   regs, which are not touched due to the bias of the molecule, are unchanged.” CCAC at ¶¶ 85, 87
                                       (emphasis omitted); see also Dkt. No. 66-7 (Ex. 6) at 6. On June 7, 2017, at the Jeffries
                                  22   Healthcare Conference, Defendant Doberstein allegedly stated, “[y]ou can see here when we do
                                       Q3-week dosing, almost a thirtyfold increase in tumor T cells within the biopsy—T cells within
                                  23   the tumor biopsy of the effector cell type.” CCAC at ¶ 95 (emphasis omitted). On March 14,
                                       2018, at the Cowen & Company conference, Defendant Zalevsky is alleged to have said “we’re
                                  24   evaluating immunological changes in those biopsy tissues. And shown on the left is proportion of
                                       CD8 cytotoxic T cells or regulatory T cells that you see is a full change from week 3 to baseline.
                                  25   And you can see that there’s a 30-fold induction of CD8 T cells, but there’s essentially no change
                                       in Tregs. This is exactly the design goal and this drives a very high CD8-to-Treg ratio.” Id. at
                                  26   ¶ 113 (emphasis omitted); see also Dkt. No. 66-13 (Ex. 12) at 6. Finally, on June 6, 2018, at a
                                       Jefferies investor event, Defendant Zalevsky again presented the 30-fold increase chart, allegedly
                                  27   stating “you can see that for patients for whom we collected serial biopsies, you can see an
                                       elevation up to 30-fold in the proportion of tumor-infiltrating cytotoxic T cells, shown in orange,
                                  28   with essentially no change in regulatory T cells or T regs. This is exactly the design goals of
                                       NKTR-214, demonstrated in principle in human patients.” CCAC at ¶ 119 (emphasis omitted).
                                                                                         8
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 9 of 31



                                                      immune cells recognizing multiple antigens increasing the tumor
                                   1                  killing army.
                                   2   Dkt. No. 66-11 (Ex. 10) at 8; see also CCAC at ¶ 98 (emphasis omitted). Again, on November 15,

                                   3   2017, at a Jefferies Healthcare Conference, Defendant Zalevsky allegedly stated:

                                   4                  We know that with NKTR-214, it can fill the gap of actually
                                                      replenishing the patient’s own immune system. In fact as a T cell
                                   5                  growth factor, it acts like an engine to grow armies and armies of
                                                      antigen-specific tumor reactive T cells. These T cells can infiltrate
                                   6                  into the body, they can enter the tumor microenvironment and they
                                                      can go to work, attacking the tumor cells . . . .
                                   7                  We profiled NKTR-214 in a monotherapy clinical trial and we
                                                      reported these results over the last year and a half. Now the key with
                                   8                  this monotherapy study was that we wanted to prove the mechanism
                                                      of action in the patient’s tumor itself.
                                   9                  And so we collected a number of biopsies both pretreatment and on-
                                                      treatment and we use those biopsies to characterize the functions of
                                  10                  NKTR-214, shown here in this slide is the fact that NKTR-214 has on
                                                      inducing T cell infiltrates into the tumor. And you can see there’s a
                                  11                  30-fold increase in the amount of CD8 T cells that entered into the
                                                      tumor and because of the biased signaling, you can see there’s no
                                  12                  change in T regs. So this is very much skewed and dominated tumor
Northern District of California
 United States District Court




                                                      killing cytotoxic T cell response.
                                  13
                                       CCAC at ¶ 102 (emphasis omitted). At the January 9, 2018 JP Morgan Healthcare Conference,
                                  14
                                       Defendant Robin allegedly explained the 30-fold increase chart as follows:
                                  15
                                                      So what we’ve done is, using our technology, we have a biased
                                  16                  receptor binding in such a way that we cause the proliferation of
                                                      effector T cells and we don’t cause an increase in regulatory T cells.
                                  17                  And because of that, you can give very low doses of NKTR-214 dosed
                                                      on an antibody-like schedule once every 3 weeks on an outpatient
                                  18                  basis. You see nominal side effects, and you get a profound
                                                      stimulation of the immune system. So in patients, just to demonstrate
                                  19                  this. Here you could see the chart on the left, a great—significant
                                                      increase in effector T cells with no increase in regulatory T cell. Also,
                                  20                  very important, in the left chart, you see that NKTR-214 also
                                                      increases PD-1 expression. We take patients who are PD-L1 negative
                                  21                  and turn them PD-L1 positive, another very, very important aspect of
                                                      treating patients in the immunotherapy world.
                                  22
                                       Id. at ¶ 109 (emphasis omitted). Plaintiffs allege that all these statements were false or misleading
                                  23
                                       for the same three reasons the 30-fold increase chart is false or misleading. See, e.g., id. at ¶ 110.
                                  24
                                              Outside of statements made at investor conferences, Plaintiffs also allege that a June 2018
                                  25
                                       video released by Nektar included false and misleading statements. Id. at ¶ 115. The video had “a
                                  26
                                       voice superimposed over a graphical representation of cancer-fighting cells being created by
                                  27
                                       NKTR-214 without a corresponding growth of regulatory cells inside a tumor.” Id. The video
                                  28
                                                                                          9
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 10 of 31




                                   1   stated:

                                   2                    Cancer immunotherapies are designed to enable a patient’s own
                                                        immune system to attack tumor cells, but existing therapies do not
                                   3                    work for most patients, in part due to an insufficient number of
                                                        cancer-fighting cells, and too many suppressive cells, which can blunt
                                   4                    tumor-killing. What is needed is an immunotherapy that expands,
                                                        mobilizes and accumulates these powerful cancer-fighting cells,
                                   5                    namely CD8-positive effector T-cells and NK cells, within tumors –
                                                        without expanding unwanted suppressive regulatory T-cells.
                                   6                    NKTR-214 selectively grows cancer-fighting cells, with the goal of
                                                        making cancer immunotherapy more effective. Administration of this
                                   7                    biologic prodrug is by infusion once every three weeks. In the body,
                                                        active conjugates emerge slowly over time, which avoids
                                   8                    overstimulation of the immune system. Activated NKTR-214 targets
                                                        CD122 receptors found on the surfaces of cancer-fighting cells, which
                                   9                    in turn drives their proliferation and accumulation inside the tumor.
                                                        In clinical studies, treatment with NKTR-214 resulted in increases in
                                  10                    cancer-fighting cells of up to 30-fold.
                                  11   Id. (emphasis omitted).

                                  12    II.      REQUEST FOR JUDICIAL NOTICE
Northern District of California
 United States District Court




                                  13             Defendants request that the Court take judicial notice of or consider incorporated by

                                  14   reference the following 25 documents: (1) SEC filings (Exs. 20, 22, 23, 24, 25); (2) investor

                                  15   presentation transcripts (Exs. 1, 1A, 4, 6, 8, 10, 12, 14); (3) investor presentation slide decks (Exs.

                                  16   2, 3, 5, 7, 9, 11, 13, 15); (4) articles (Exs. 18, 19); (5) historical stock price chart during the Class

                                  17   Period (Ex. 21); and (6) clinical trial protocols (Ex. 16, 17). Dkt. No. 67 at 1–5; Dkt. No. 66

                                  18   (“Wechkin Decl.”), Exs. 1–26. Plaintiffs filed no objection to Defendants’ request for judicial

                                  19   notice.

                                  20             In Khoja v. Orexigen Therapeutics, the Ninth Circuit clarified the judicial notice rule and

                                  21   incorporation by reference doctrine. 899 F.3d 988 (9th Cir. 2018). Under Federal Rule of

                                  22   Evidence 201, a court may take judicial notice of a fact “not subject to reasonable dispute because

                                  23   it . . . can be accurately and readily determined from sources whose accuracy cannot reasonably be

                                  24   questioned.” Fed. R. Evid. 201(b)(2). Accordingly, a court may take “judicial notice of matters of

                                  25   public record,” but “cannot take judicial notice of disputed facts contained in such public records.”

                                  26   Khoja, 899 F.3d at 999 (citation and quotations omitted). The Ninth Circuit has clarified that if a

                                  27   court takes judicial notice of a document, it must specify what facts it judicially noticed from the

                                  28   document. Id. Separately, the incorporation by reference doctrine is a judicially-created doctrine
                                                                                           10
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 11 of 31




                                   1   that allows a court to consider certain documents as though they were part of the complaint itself.

                                   2   Id. at 1002. This is to prevent plaintiffs from cherry-picking certain portions of documents that

                                   3   support their claims, while omitting portions that weaken their claims. Id. However, it is

                                   4   improper to consider documents “only to resolve factual disputes against the plaintiff’s well-pled

                                   5   allegations in the complaint.” Id. at 1014.

                                   6          The Court will consider the investor presentation transcripts and investor presentation slide

                                   7   decks that Plaintiffs allege contain false and/or misleading statements for the purpose of

                                   8   determining what was disclosed to the market. Because “the plaintiff refers extensively to the

                                   9   document[s] [and] the document[s] form[ ] the basis of the plaintiff’s claim,” the Court GRANTS

                                  10   the motion as to Exhibits 1, 1A, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13, finding these documents

                                  11   incorporated by reference. Khoja, 899 F.3d at 1002 (quoting United States v. Ritchie, 342 F.3d

                                  12   903, 907 (9th Cir. 2003)); see also Brodsky v. Yahoo! Inc., 630 F. Supp. 2d 1104, 1111 (N.D. Cal.
Northern District of California
 United States District Court




                                  13   2009) (taking judicial notice of press releases); In re Century Aluminum Co. Sec. Litig., 749 F.

                                  14   Supp. 2d 964, 979–80 (N.D. Cal. 2010) (taking judicial notice of slide presentations to analysts).

                                  15          The Court will also consider the Plainview articles that Plaintiffs allege disclosed

                                  16   Defendants’ alleged misstatements. Given Plaintiffs’ extensive reliance on these documents to

                                  17   detail the bases for the alleged falsity in Defendants’ statements, the Court finds them incorporated

                                  18   by reference, and GRANTS the request as to Exhibits 18 and 19 on this basis. See CCAC ¶¶ 12,

                                  19   14, 51, 58–70, 71–76, 78(a), 124, 132, 133; see also Khoja, 899 F.3d at 1002 (quoting Ritchie, 342

                                  20   F.3d at 907).

                                  21          Because the CCAC relies on Exhibits 22–25 (each a Form 4) to support “a scienter

                                  22   inference” as to Defendants Doberstein, Gergel, Nicholson, and Robin, the Court will consider

                                  23   these documents as evidence that the stock sales reflected in them occurred. CCAC ¶¶ 160–163.

                                  24   The Supreme Court has instructed “courts [to] consider the complaint in its entirety, as well as

                                  25   other sources courts ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in

                                  26   particular, documents incorporated into the complaint by reference, and matters of which a court

                                  27   may take judicial notice” when determining whether the allegations in a securities complaint “give

                                  28   rise to a strong inference of scienter.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,
                                                                                         11
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 12 of 31




                                   1   322–23 (2007). Because Exhibits 22–25 are publicly filed SEC documents that are expressly

                                   2   referenced in the CCAC, the Court GRANTS Defendants’ request for judicial notice as to these

                                   3   exhibits. Azar v. Yelp, Inc., No. 18-cv-00400-EMC, 2018 WL 6182756, at *4 (N.D. Cal. Nov. 27,

                                   4   2018) (“Courts in this circuit have routinely taken judicial notice of Forms 4 to determine whether

                                   5   insider stock sales raise an inference of scienter to support a § 10(b) action.”).

                                   6               “[S]tock price is public information ‘capable of accurate and ready determination by resort

                                   7   to sources whose accuracy cannot reasonably be questioned’ and are the proper subject of judicial

                                   8   notice in a motion to dismiss.” In re Finisar Corp. Derivative Litig., 542 F. Supp. 2d 980, 990

                                   9   (N.D. Cal. 2008) (quoting Fed. R. Evid. 201(b)). Accordingly, the Court GRANTS Defendants’

                                  10   request for judicial notice as to Exhibit 21.

                                  11               Defendants’ Exhibits 14, 15, and 20 are not specifically referenced in the CCAC or

                                  12   relevant to the Court’s analysis. Therefore, Defendants’ request as to those exhibits is DENIED
Northern District of California
 United States District Court




                                  13   AS MOOT. Finally, Defendants request that the Court take judicial notice of Exhibit 16, the

                                  14   EXCEL clinical trial protocol, and Exhibit 17, the PIVOT-02 trial protocol. Dkt. 67 at 4. These

                                  15   documents however “did not necessarily form the basis of the complaint,” Khoja, 899 F.3d at

                                  16   1002, and Defendants instead offer them to contradict Plaintiffs’ allegations. Accordingly, the

                                  17   Court DENIES Defendants’ request for judicial notice as to Exhibits 16 and 17.

                                  18   III.        LEGAL STANDARD
                                  19          A.      Rule 12(b)(6) Standard
                                  20               Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                  21   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                  22   defendant may move to dismiss a complaint for failing to state a claim upon which relief can be

                                  23   granted under Federal Rule of Civil Procedure 12(b)(6). “Dismissal under Rule 12(b)(6) is

                                  24   appropriate only where the complaint lacks a cognizable legal theory or sufficient facts to support

                                  25   a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th

                                  26   Cir. 2008). To survive a Rule 12(b)(6) motion, a plaintiff must plead “enough facts to state a

                                  27   claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                  28   A claim is facially plausible when a plaintiff pleads “factual content that allows the court to draw
                                                                                            12
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 13 of 31




                                   1   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

                                   2   556 U.S. 662, 678 (2009).

                                   3             In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                   4   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                   5   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless,

                                   6   Courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                   7   fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                   8   2008).

                                   9        B.      Heightened Pleading Standard
                                  10             Section 10(b) of the Securities Exchange Act of 1934 provides that it is unlawful “[t]o use

                                  11   or employ, in connection with the purchase or sale of any security registered on a national

                                  12   securities exchange or any security not so registered . . . any manipulative or deceptive device or
Northern District of California
 United States District Court




                                  13   contrivance . . . . ” 15 U.S.C. § 78j(b). Under this section, the SEC promulgated Rule 10b–5,

                                  14   which makes it unlawful, among other things, “[t]o make any untrue statement of a material fact or

                                  15   to omit to state a material fact necessary in order to make the statements made, in the light of the

                                  16   circumstances under which they were made, not misleading.” 17 C.F.R. § 240.10b–5(b). At the

                                  17   pleading stage, a complaint alleging claims under Section 10(b) and Rule 10b–5 must not only

                                  18   meet the requirements of Federal Rule of Civil Procedure 8, but also satisfy the heightened

                                  19   pleading requirements of both Federal Rule of Civil Procedure 9(b) and the Private Securities

                                  20   Litigation Reform Act (“PSLRA”). Nguyen v. Endologix, Inc., 962 F.3d 405, 414 (9th Cir. June

                                  21   10, 2020); see also In re Rigel Pharm., Inc. Sec. Litig., 697 F.3d 869, 876 (9th Cir. 2012). Under

                                  22   Rule 9(b), claims alleging fraud are subject to a heightened pleading requirement, which requires

                                  23   that a party “state with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ.

                                  24   P. 9(b). Additionally, all private securities fraud complaints are subject to the “more exacting

                                  25   pleading requirements” of the PSLRA. Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981,

                                  26   990 (9th Cir. 2009). The PSLRA’s requirements were “enacted in 1995 as part of Congress’s

                                  27   desire to ‘curb perceived abuses of the § 10(b) private action—nuisance filings, targeting of deep-

                                  28   pocket defendants, vexatious discovery requests and manipulation by class action lawyers.’”
                                                                                           13
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 14 of 31




                                   1   Nguyen, 962 F.3d at 414 (quoting Tellabs, 551 U.S. at 320). Specifically, the PSLRA requires that

                                   2   “the complaint shall specify each statement alleged to have been misleading, the reason or reasons

                                   3   why the statement is misleading, and, if an allegation regarding the statement or omission is made

                                   4   on information and belief, the complaint shall state with particularity all facts on which that belief

                                   5   is formed.” 15 U.S.C. § 78u-4(b)(1).

                                   6   IV.        FALSE AND MISLEADING STATEMENTS CLAIM
                                   7              Plaintiffs allege that Defendants made false and misleading statements to the public

                                   8   regarding the EXCEL trial in violation of Section 10(b) and Rule 10b–5(b). CCAC at ¶¶ 178–87.

                                   9   To prevail on a claim for violations of either Section 10(b) or Rule 10b–5, a plaintiff must prove

                                  10   six elements: “(1) a material misrepresentation or omission by the defendant; (2) scienter; (3) a

                                  11   connection between the misrepresentation or omission and the purchase or sale of a security; (4)

                                  12   reliance upon the misrepresentation or omission; (5) economic loss; and (6) loss causation.”
Northern District of California
 United States District Court




                                  13   Stoneridge Inv. Partners, LLC v. Scientific–Atlanta, Inc., 552 U.S. 148, 157 (2008).

                                  14         A.      Falsity
                                  15              Falsity is alleged “when a plaintiff points to [a] defendant’s statements that directly

                                  16   contradict what the defendant knew at that time.” Khoja, 899 F.3d at 1008. “A statement is

                                  17   misleading if it would give a reasonable investor the impression of a state of affairs that differs in

                                  18   a material way from the one that actually exists.” Retail Wholesale & Dep’t Store Union Local

                                  19   338 Ret. Fund v. Hewlett-Packard Co., 845 F.3d 1268, 1275 (9th Cir. 2017) (quotations and

                                  20   alterations omitted). Misleading statements “must be ‘capable of objective verification.’” Id.

                                  21   (quoting Or. Pub. Emps. Ret. Fund v. Apollo Grp. Inc., 774 F.3d 598, 606 (9th Cir. 2014)). “For

                                  22   example, ‘puffing’—expressing an opinion rather than a knowingly false statement of fact—is not

                                  23   misleading.” Id. Finally, an actionable representation must be material. “For the purposes of a

                                  24   10b–5 claim, a misrepresentation or omission is material if there is a substantial likelihood that a

                                  25   reasonable investor would have acted differently if the misrepresentation had not been made or the

                                  26   truth had been disclosed.” Livid Holdings Ltd. v. Salomon Smith Barney, Inc., 416 F.3d 940, 946

                                  27   (9th Cir. 2005).

                                  28              Defendants first argue that Plaintiffs’ claim must be restricted to the makers of the
                                                                                            14
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 15 of 31




                                   1   challenged statements: Defendants Robin, Doberstein, and Zalevsky. Mot. at 10–11. Because

                                   2   Plaintiffs do not allege that Defendants Gergel, Nicholson, and Tagliaferri made any false or

                                   3   misleading statements, Defendants argue that they should be dismissed from Plaintiffs’ Section

                                   4   10(b) claim. The Supreme Court has held that “the maker of a statement is the person or entity

                                   5   with ultimate authority over the statement, including its content and whether and how to

                                   6   communicate it” for purposes of assessing liability under Section 10(b) of the Exchange Act and

                                   7   Rule 10b–5(b). Janus Capital Grp., Inc. v. First Derivative Traders, 564 U.S. 135, 142 (2011).

                                   8   The Court agrees that Plaintiffs fail to allege any facts that suggest Defendants Gergel, Nicholson,

                                   9   and Tagliaferri were the makers of any of the alleged false or misleading statements. In fact, all of

                                  10   the alleged misstatements outlined in the Consolidated Class Action Complaint specifically credit

                                  11   each statement to one of the other Individual Defendants (Defendants Robin, Doberstein, or

                                  12   Zalevsky). See e.g., CCAC at ¶ 109. Accordingly, the Court GRANTS Defendants’ motion to
Northern District of California
 United States District Court




                                  13   dismiss Plaintiffs’ Section 10(b) claim as to Gergel, Nicholson, and Tagliaferri.

                                  14          Defendants next argue that Plaintiffs fail to allege falsity as to the remaining Individual

                                  15   Defendants because they do not provide specific allegations to support the assumption that the five

                                  16   patients reflected in the Figure 6 line graph from the February 2017 ASCO poster were included in

                                  17   the ten patients referenced in the 30-fold increase chart. Mot. at 7–10. Plaintiffs rely on the line

                                  18   graph to detail the three reasons they allege Defendants’ statements regarding the 30-fold increase

                                  19   chart were false or misleading: (1) the 30-fold figure is based on the inclusion of an “outlier”

                                  20   patient, (2) the ten patient population sample creates the impression that both the CD8 cancer-

                                  21   fighting cell figure and the immunosuppressive Tregs cell figure are derived from the same ten

                                  22   patients, when these figures actually were each based on different sets of five patients, and (3) the

                                  23   “Week 3/predose” chart descriptor suggests that all patients in the population sample were dosed

                                  24   every three weeks when two of the five patients were dosed every two weeks. CCAC at ¶ 78(a)–

                                  25   (c). The Court analyzes each claimed basis separately.

                                  26          First, Plaintiffs allege that Defendants’ statements were false and misleading because they

                                  27   are “based on the inclusion of an outlier patient.” Id. at ¶ 78(a). To support this allegation,

                                  28   Plaintiffs primarily rely on the Plainview Report, which identified the Figure 6 line chart from the
                                                                                         15
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 16 of 31




                                   1   2017 ASCO poster as the source of the 30-fold increase chart. CCAC at ¶¶ 60–61, 63, 66; see

                                   2   also Dkt. No. 66-19 (Ex. 18) at 16. However, nothing in the Consolidated Class Action Complaint

                                   3   details why Plainview’s assertions support a plausible inference of falsity. Plaintiffs fail to

                                   4   provide any information regarding the authors of this Report and their qualifications. CCAC at

                                   5   ¶ 12 (identifying Plainview LLC only as “a short-seller of Nektar stock”). The Report itself also

                                   6   failed to include any information as to the authors. See Dkt. No. 66-19 (Ex. 18) at 2 (noting

                                   7   simply that “Plainview LLC and its affiliates” as well as “others that contributed research to this

                                   8   report and others that we have shared our research with” constitute “Authors” of the piece).

                                   9   Instead, far from describing any expertise in oncology or methodologies for conducting clinical

                                  10   trials, Plainview self-identified as having something to gain from a decrease in Nektar’s stock

                                  11   price. Id. (disclosing that the authors “have short positions in and may own option interests on the

                                  12   stock of [Nektar], and stand to realize gains in the event that the price of the stock decreases.”);
Northern District of California
 United States District Court




                                  13   see also CCAC at ¶ 70.

                                  14           Where a securities plaintiff relies on an expert opinion, “such factual allegations are

                                  15   subject to the same standard applied to evaluate facts alleged to have originated with any

                                  16   ‘confidential informant’ (or other witness).” In re Silicon Storage Tech., Inc. Sec. Litig., 2007 WL

                                  17   760535 at *30 (N.D. Cal. 2007) (citing Nursing Home Pension Fund, Local 144 v. Oracle Corp.,

                                  18   380 F.3d 1226, 1233–34 (9th Cir. 2004)). This requires allegations sufficient to “support the

                                  19   probability that a person in the position occupied by the [confidential] source would possess the

                                  20   information alleged.” Nursing Home, 380 F.3d at 1233. Given Plainview’s disclosures detailing

                                  21   that it stood to benefit from a poor performance in Nektar’s stock price and the lack of any

                                  22   information establishing why Plainview’s opinions on the highly-technical matters at issue here

                                  23   are reliable, Plaintiffs fail to sufficiently show that the Report supports their allegations of falsity.

                                  24           Plaintiffs also rely on CW #2, a former employee at Nektar who “worked in Clinical

                                  25   Development Operations.” CCAC at ¶ 40. “CW #2 participated in the preparation for and often

                                  26   attended Executive Committee meetings” where “[r]egular attendees were Robin, Doberstein,

                                  27   Nicholson, Zalevsky, Tagliaferri, and Gergel.” Id. at ¶ 41. Specifically, Plaintiffs rely on CW #2

                                  28   for his “confirm[ation] that the outlier patient from the EXCEL trial whose data was included in
                                                                                          16
                                           Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 17 of 31




                                   1   the Company’s ‘30-Fold’ increase bar chart was discussed at Executive Committee meetings.” Id.

                                   2   CW #2 allegedly indicated that “Robin specifically was aware of this issue and nevertheless

                                   3   instructed that the data from the outlier patient be included in public presentations.” Id.; see also

                                   4   id. at ¶ 145. Even taking all of these allegations as true, Plaintiffs fail to provide a further

                                   5   allegation necessary to support the assumption that the Figure 6 line graph contained source data

                                   6   for the 30-fold increase figure: namely, that the “outlier data” discussed at the executive meetings

                                   7   was the same data depicted in the Figure 6 line graph.5 The Figure 6 line graph depicts only five

                                   8   patients of a 28-patient trial, and CW #2 provides no basis to conclude that the data regarding

                                   9   those same five patients, as opposed to other data from the EXCEL trial, was discussed with

                                  10   Robin. Without some specificity regarding the EXCEL trial data, CW #2’s statements fail to

                                  11   support Plaintiffs’ assumption that the Figure 6 line graph provided the source data for the 30-fold

                                  12   increase figure.
Northern District of California
 United States District Court




                                  13           More fundamentally, even if the Court were to assume that the data was the same,

                                  14   Plaintiffs fail to allege why inclusion of this data and the failure to disclose that inclusion made

                                  15   Defendants’ statements materially misleading. Plaintiffs take for granted that the inclusion of

                                  16   “outlier” data necessarily made the reported results flawed, but never explain why the data could

                                  17   not be legitimately included in a clinical trial. Importantly, “disagreements over statistical

                                  18   methodology and study design are insufficient to allege a materially false statement.” Rigel

                                  19   Pharm., 697 F.3d at 878. Although Plaintiffs argue that Rigel is distinguishable because here “it is

                                  20   alleged that the statistical methodology, analysis and conclusions underpinning the data have been

                                  21   misrepresented or concealed,” the Court disagrees. Opp. at 8–9. The Consolidated Class Action

                                  22   Complaint does not challenge the EXCEL trial data itself but focuses instead on Defendants’

                                  23   presentation of the data, specifically the inclusion of the “outlier data.” Plaintiffs fail to explain

                                  24   why the inclusion of the “outlier data” in the EXCEL trial, or the failure to disclose its inclusion,

                                  25   necessarily made the 30-fold figure false or misleading, which is inadequate under the PSLRA’s

                                  26
                                  27   5
                                        Plaintiffs sufficiently detail that CW #2’s role was such that he or she would be in a position to
                                  28   hear Defendant Robin discuss and instruct that the purported outlier patient data should be used in
                                       public presentations, such as the 30-fold increase chart. See Nursing Home, 380 F.3d at 1233.
                                                                                         17
                                           Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 18 of 31




                                   1   heightened pleading standards. And the confidential witnesses did not provide the necessary

                                   2   allegations either, instead focusing on “the practice of using un-validated data” and “cherry

                                   3   picking” data contrary to “proper protocols” as applied to the PIVOT-02 trial, not the EXCEL trial

                                   4   upon which the false statement claim is based. See CCAC at ¶¶ 44–52.6

                                   5           Thus, although Plaintiffs argue in their opposition “that Defendants committed fraud by

                                   6   publicly reporting results that they knew or should have known were either so incomplete or so

                                   7   statistically flawed as to lack clinical significance,” they have failed to explain why or how the

                                   8   data was so “incomplete” or “statistically flawed” as to be misleading on its face. Opp. at 8

                                   9   (quoting In re Immune Response Sec. Litig., 375 F. Supp. 2d 983, 1019 (S.D. Cal. 2005)).

                                  10   Additionally, “it bears emphasis that § 10(b) and Rule 10b–5(b) do not create an affirmative duty

                                  11   to disclose any and all material information.” Matrixx Initiatives, Inc. v. Siracusano, 131 S. Ct.

                                  12   1309, 1321 (2011). “Disclosure is required . . . only when necessary ‘to make statements made, in
Northern District of California
 United States District Court




                                  13   the light of the circumstances under which they were made, not misleading.’” Id. at 1321 (quoting

                                  14   17 C.F.R. § 240.10b–5(b)). Plaintiffs have not alleged how or why such a disclosure was

                                  15   necessary, given that they have not explained why Defendants’ statements were false or

                                  16   misleading.

                                  17           As for the second and third categories (i.e., the claims that (a) the ten patient population

                                  18   sample creates the impression that both the CD8 cancer-fighting cell figure and the

                                  19   immunosuppressive Tregs cell figure are derived from the same ten patients instead of different

                                  20   sets of five patients, and (b) the “Week 3/predose” chart descriptor suggests that all patients in the

                                  21   population sample were dosed every three weeks when two of the five patients were dosed every

                                  22   two weeks), Plaintiffs provide no specific factual allegations to support the assumption that the

                                  23   Figure 6 line chart provided the source data for Nektar’s EXCEL clinical trial representations.

                                  24   This assumption again forms the basis for Plaintiffs’ claim as to these categories, but Plaintiffs

                                  25   provide no additional allegations to make the conclusions of the Plainview Report reliable, and

                                  26
                                  27   6
                                         The Court only notes that no such allegations were made and does not suggest that similar
                                  28   allegations by the confidential witnesses for the EXCEL trial would necessarily meet the pleading
                                       standard.
                                                                                         18
                                           Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 19 of 31




                                   1   neither confidential witness provides any detail as to these categories. Thus, for the same reasons

                                   2   discussed above, Plaintiffs fail to adequately allege that Defendants’ statements were false or

                                   3   misleading as to either category. 7

                                   4              Because the Consolidated Class Action Complaint fails to adequately allege that any of the

                                   5   statements in the three categories identified by Plaintiffs were false or misleading, the Court

                                   6   GRANTS Defendants’ motion to dismiss for failure to plead falsity.

                                   7         B.      Scienter
                                   8              Defendants also argue that Plaintiffs fail to raise a strong inference of scienter as to their

                                   9   false or misleading statements claim. Mot. at 17–21. Under the PSLRA, whenever intent is an

                                  10   element of a claim, the complaint must “state with particularity facts giving rise to a strong

                                  11   inference that the defendant acted with the required state of mind.” 15 U.S.C. § 78u-4(b)(2). “The

                                  12   inference of scienter must be cogent and at least as compelling as any opposing inference of
Northern District of California
 United States District Court




                                  13   nonfraudulent intent.” Tellabs, 551 U.S. at 314. The required state of mind is one of at least

                                  14   “deliberate recklessness,” which “is more than ‘mere recklessness or a motive to commit fraud.’”

                                  15   Nguyen, 962 F.3d at 414 (quoting Schueneman v. Arena Pharm., Inc., 840 F.3d 698, 705 (9th Cir.

                                  16   2016) (emphasis in original)). “It is instead ‘an extreme departure from the standards of ordinary

                                  17   care,’ which ‘presents a danger of misleading buyers or sellers that is either known to the

                                  18   defendant or is so obvious that the actor must have been aware of it.’” Id. (quoting Schueneman,

                                  19   840 F.3d at 705) (emphasis in original)). The Court agrees that Plaintiffs fail to adequately allege

                                  20   scienter as to this claim.

                                  21                  i.   Direct Scienter
                                  22              Plaintiffs fail to provide specific allegations that Defendants presented the 30-fold increase

                                  23   chart with knowledge and intent to mislead or conceal the true EXCEL clinical trial results.

                                  24   Although Plaintiffs point to CW #2’s participation in Executive Committee meetings where

                                  25

                                  26
                                       7
                                         Plaintiffs argue that Defendants “confirm that misleading comparisons were made between
                                       different sets of patients,” through their confirmation that the error bar on a chart in Figure 3 of the
                                  27   February 2017 ASCO poster continued to be used in a slide presented at a June 2017 ASCO
                                       conference. Opp. at 5–8. However, to survive a motion to dismiss, Plaintiffs must point to factual
                                  28   allegations in the Consolidated Class Action Complaint, not to new arguments raised in the
                                       briefing. They fail to do so here.
                                                                                         19
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 20 of 31




                                   1   Defendant Robin “instructed that the data from the outlier patient be included in public

                                   2   presentations,” CCAC at ¶ 41, they fail to explain why this action was wrong or indicative of

                                   3   scienter. See Rigel Pharm., 697 F.3d at 883 (finding insufficient plaintiff’s allegations of scienter

                                   4   where “[p]laintiff note[d] that it alleged that [defendant] knew there was a [geographical] effect

                                   5   [on data],” because there were “no allegations that . . . defendants believed that they made false or

                                   6   misleading statements relating to [the geographical] effect or that Defendants believed that they

                                   7   were misrepresenting the statistical significance of their results.”). Similarly, although Plaintiffs

                                   8   allege that CW #2 said that “Robin specifically was aware of this issue,” they do not provide

                                   9   allegations to allow the Court to infer that an awareness of so-called “outlier” patient data presents

                                  10   an obvious danger of misleading investors about Phase I trial results. CCAC at ¶ 41. Similar to

                                  11   the shortcomings regarding falsity discussed above, Plaintiffs fail to provide critical allegations

                                  12   necessary to transform the false and misleading statements claim into more than a statistical
Northern District of California
 United States District Court




                                  13   disagreement.

                                  14          Plaintiffs additionally argue that Individual Defendants were aware that their presentation

                                  15   of EXCEL trial data was misleading because “Defendants only once disclosed that their data for

                                  16   the ‘30-fold increase’ claim was outlier-driven,” id. at ¶ 146, and Defendants had not “suggested a

                                  17   non-culpable inference to explain away the allegations of scienter,” Opp. at 14. Neither of these

                                  18   arguments meets the standard required under the PSLRA. First, as detailed above, there are no

                                  19   reliable allegations to support the assumption that the Figure 6 line graph is the source of the 30-

                                  20   fold increase chart, undermining Plaintiffs’ unsupported claims that Defendants tried to “obscure

                                  21   this fact.” Id. at 15. Second, Defendants do not bear the burden to offer nonfraudulent

                                  22   explanations for their statements. Instead, Plaintiffs must allege particularized facts that create a

                                  23   strong inference of scienter that is “cogent and at least as compelling as any opposing inference of

                                  24   nonfraudulent intent.” In re Silicon Graphics Inc. Sec. Litig., 183 F.3d 970, 974 (9th Cir. 1999),

                                  25   as amended (Aug. 4, 1999). They fail to do so here.

                                  26              ii.   Core Operations Theory
                                  27          Plaintiffs also argue that because “the development of NKTR-214 was crucial to the

                                  28   financial viability and well-being of Nektar,” there is a strong inference of scienter. CCAC at
                                                                                         20
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 21 of 31




                                   1   ¶ 151. “The core operations theory of scienter relies on the principle that corporate officers have

                                   2   knowledge of the critical core operation of their companies.” Police Ret. Sys. of St. Louis v.

                                   3   Intuitive Surgical, Inc., 759 F.3d 1051, 1062 (9th Cir. 2014) (quoting Reese v. Malone, 747 F.3d

                                   4   557, 569 (9th Cir. 2014), overruled on other grounds by City of Dearborn Heights Act 345 Police

                                   5   & Fire Ret. Sys. v. Align Tech., Inc., 856 F.3d 605 (9th Cir. 2017)). “Proof under this theory is not

                                   6   easy. A plaintiff must produce either specific admissions by one or more corporate executives of

                                   7   detailed involvement in the minutia of a company’s operations, such as data monitoring . . . or

                                   8   witness accounts demonstrating that executives had actual involvement in creating false reports.”

                                   9   Id. A plaintiff may also meet the standard “[i]n rare circumstances where the nature of the

                                  10   relevant fact is of such prominence that it would be ‘absurd’ to suggest that management was

                                  11   without knowledge of the matter.” S. Ferry LP, No. 2 v. Killinger, 542 F.3d 776, 786 (9th Cir.

                                  12   2008). The Court finds that Plaintiffs fail to meet this heavy burden.
Northern District of California
 United States District Court




                                  13           Under the first prong, Plaintiffs point to Defendants Robin, Zalevsky, and Doberstein’s

                                  14   alleged misstatements and omissions to argue that because Defendants “repeatedly made material

                                  15   false statements,” they “were aware of the status of its clinical trials.” CCAC at ¶ 153. Plaintiffs

                                  16   further argue that “[t]his inference is furthered by the direct evidence of their involvement with the

                                  17   NKTR-214 program and their scientific, medical, and drug development backgrounds that would

                                  18   have qualified them to interpret the data and be aware of the industry norms for conducting

                                  19   clinical trials.” Id. Pointing to Defendants’ statements or their professional backgrounds does not

                                  20   suffice under this theory. Instead, Plaintiffs must produce “specific admissions . . . of detailed

                                  21   involvement in the minutia of a company’s operations,” and none of Defendants’ alleged

                                  22   misstatements provide such admissions. Police Ret. Sys. of St. Louis, 759 F.3d at 1062.

                                  23           Plaintiffs’ confidential witness allegations that Defendant Robin ordered the “outlier”

                                  24   patient to be included and the Executive Committee’s role in deciding what data to present to the

                                  25   public are also insufficient. Opp. at 21. As Defendants note, Plaintiffs’ argument in this regard

                                  26   appears based less on a core operations theory than on a repetition of its direct scienter argument.

                                  27   See Opp. at 21; Reply at 12. To the extent that Plaintiffs offer these allegations to show scienter

                                  28   directly, that effort fails for the reasons noted above.
                                                                                          21
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 22 of 31




                                   1          Finally, to the extent that Plaintiffs argue these allegations reflect Defendants’ detailed

                                   2   involvement with the NKTR-214 program, they do not add anything in light of Plaintiffs’ global

                                   3   failure to adequately allege falsity in the first place. See In re Biogen Inc. Sec. Litig., 857 F.3d 34,

                                   4   44 (1st Cir. 2017) (finding that core operations allegations “inapt” where “the evidence [did] not

                                   5   establish that, at the time the challenged statements were made, there existed reasonably accessible

                                   6   data within the company materially contradicting those statements.”).

                                   7          Under the second prong, Plaintiffs argue that “[s]ecuring development support [from

                                   8   BMS] was also of crucial importance to Nektar’s operations,” such that the core operations

                                   9   inference is implicated. Opp. at 21. However, simply alleging that the partnership with BMS was

                                  10   crucial does not give rise to a strong inference of scienter. See Norfolk Cty. Ret. Sys. v. Solazyme,

                                  11   Inc., No. 15-cv-02938-HSG, 2018 WL 3126393, at *9 (N.D. Cal. June 26, 2018) (finding that

                                  12   Plaintiffs failed to allege “specific involvement of the [d]efendants in the details of the purported
Northern District of California
 United States District Court




                                  13   misrepresentations” even where the alleged misrepresentations concerned the “central

                                  14   cornerstone” of defendants’ strategy).

                                  15          Even viewing Plaintiffs’ scienter allegations holistically, the Court finds that Plaintiffs fail

                                  16   to sufficiently allege a strong inference of scienter for the false and misleading statements claim.

                                  17   See Tellabs, 551 U.S. at 326 (“the court’s job is not to scrutinize each allegation in isolation but to

                                  18   assess all the allegations holistically”). Accordingly, the Court GRANTS Defendants’ motion to

                                  19   dismiss the false or misleading statements claim for failure to allege scienter.

                                  20    V.    SCHEME LIABILITY CLAIM
                                  21          To allege a violation of Rule 10b–5(a) and (c), 17 C.F.R. § 240.10b–5(a) and (c), a

                                  22   plaintiff must allege the same elements as a Rule 10b–5(b) claim, except that plaintiff’s scheme

                                  23   liability claim cannot be based solely on false or misleading statements, but must instead involve

                                  24   deceptive conduct “beyond those misrepresentations or omissions.” WPP Luxembourg Gamma

                                  25   Three Sarl v. Spot Runner, Inc., 655 F.3d 1039, 1057 (9th Cir. 2011). Thus, to plead a scheme

                                  26   liability claim, a plaintiff must allege: “(1) the defendant committed a deceptive or manipulative

                                  27   act in furtherance of the alleged scheme; (2) scienter; (3) a connection between the alleged

                                  28   deceptive or manipulative act and the purchase or sale of a security; (4) reliance upon the alleged
                                                                                          22
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 23 of 31




                                   1   deceptive or manipulative act; (5) economic loss; and (6) loss causation.” Rabkin v. Lion

                                   2   Biotechnologies, Inc., No. 17-cv-02086-SI, 2018 WL 905862, at *16 (N.D. Cal. Feb. 15, 2018);

                                   3   see also New York City Employees’ Ret. Sys. v. Berry, 616 F. Supp. 2d 987, 996 (N.D. Cal. 2009).

                                   4   Scheme liability allegations are subject to Rule 9(b)’s heightened pleading standards. In re Bank

                                   5   of Am. Corp., No. 09-MD-02014 JSW, 2011 WL 740902, at *6 (N.D. Cal. Feb. 24, 2011) (citing

                                   6   ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 498 F.3d 87, 102 (2d Cir. 2007)).

                                   7        A.      Deceptive or Manipulative Act
                                   8             Defendants argue that Plaintiffs fail to allege a scheme liability claim due primarily a

                                   9   failure to plead fraud with the specificity required under the PLSRA. Mot. at 12–13. Defendants

                                  10   additionally argue that Plaintiffs fail to plead deceptive conduct or a connection between any

                                  11   purported deceptive conduct and the investing public. Mot. at 15–16.

                                  12             Plaintiffs’ scheme liability claim relates to allegations regarding the PIVOT-02 clinical
Northern District of California
 United States District Court




                                  13   trial. In support of this claim, Plaintiffs rely on factual allegations provided by CW #1, a former

                                  14   Nektar Director of Clinical Development Operations who was “responsible for ensuring that

                                  15   clinical trials were conducted in accordance with standard protocols and reported to Defendant

                                  16   Tagliaferri,” and CW #2. CCAC at ¶ 38. CW #1 represented that “Nektar directed that employees

                                  17   not follow proper procedures for reading scans, which led to the presentations of inaccurate

                                  18   overly-positive data about NKTR-214 clinical trial to the public.” Id. at ¶ 39. Specifically,

                                  19   “Nektar did not wait for research to conclude before making presentations, but instead used real-

                                  20   time un-validated data, which is contrary to proper protocols. This conduct . . . included

                                  21   telephoning trial sites to obtain unverified patient data for inclusion in public presentations such as

                                  22   the ASCO conference.” Id. CW #2 additionally “reported that Nektar personnel, including Gergel

                                  23   and Tagliaferri, or others working at their direction, would reach out to PIVOT-02 investigators—

                                  24   medical doctors treating patients enrolled in the trial—to obtain data directly from study sites for

                                  25   the purpose of including new, good data in medical conference posters and presentations and

                                  26   investor presentations.” Id. at ¶ 44. “[B]ad patient data would be excluded when the data was

                                  27   received after a predetermined cut-off time, but . . . good patient data would be included in

                                  28   presentations via an extension of the deadline.” Id. CW #2 additionally “reported that the
                                                                                           23
                                           Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 24 of 31




                                   1   PIVOT-02 trial had an unusually high number of amendments and administrative letters to the

                                   2   study’s protocol,” and that these amendments and letters were “designed to exclude from the study

                                   3   patients who were too sick.” Id. at ¶ 48. “[I]n addition to the formal protocol amendments

                                   4   designed to shape the patient population,” Defendant “Tagliaferri . . . would call study sites to

                                   5   have them implement undocumented non-protocol criteria to exclude patients more likely to have

                                   6   a poor prognosis.” Id.

                                   7           Defendants first argue that these allegations lack the required specificity under Rule 9(b)

                                   8   and the PSLRA. Mot. at 12–13. “Federal Rule of Civil Procedure 9(b) requires a pleader of fraud

                                   9   to detail with particularity the time, place, and manner of each act of fraud, plus the role of each

                                  10   defendant in each scheme.” Lancaster Cmty. Hosp. v. Antelope Valley Hosp. Dist., 940 F.2d 397,

                                  11   405 (9th Cir. 1991). Here, Plaintiffs allege that the conduct observed by the former employees

                                  12   was contrary to “proper protocols.” CCAC at ¶ 45. However, as Defendants note, Plaintiffs do
Northern District of California
 United States District Court




                                  13   not detail what these protocols are, and instead only allege that the requirement that “clinical trial

                                  14   data be validated, collected, and analyzed before being presented publicly” was not followed here.

                                  15   Id. The Class Action Complaint takes for granted that Defendants’ review of the PIVOT-02 trial

                                  16   data was deceptive, without actually explaining in detail what the data was, what industry

                                  17   standards require with regard to such data, how the data should have been prepared and presented

                                  18   to investors, and why Defendants’ presentation did not meet those standards. Allegations that

                                  19   Defendants did not follow “industry standards” because they included un-validated data gathered

                                  20   directly from investigators do not adequately explain why such conduct is deceptive.8 Without

                                  21   these critical allegations, the Court agrees with Defendants’ argument that such references to

                                  22   “protocols” are “vague and conclusory” and cannot meet the PLSRA’s pleading requirements.

                                  23   Reply at 11.

                                  24        Accordingly, the Court GRANTS Defendants’ motion to dismiss the scheme liability claim on

                                  25   this ground.

                                  26
                                  27   8
                                        While the term “cherry-picking” may suggest improper conduct, this is simply a conclusion and
                                  28   characterization. Plaintiffs still fail to allege what data was at issue and why Defendants’ selection
                                       of some data over other data was necessarily deceptive.
                                                                                           24
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 25 of 31



                                            B.      Scienter
                                   1
                                                 Defendants also argue that Plaintiffs fail to raise a strong inference of scienter as to their
                                   2
                                       scheme liability claim. Mot. at 17–21. For this claim, Plaintiffs rely on allegations provided by
                                   3
                                       confidential witnesses and stock sales made by Individual Defendants.
                                   4
                                                     i.   Direct Scienter
                                   5
                                                 Plaintiffs rely primarily on allegations provided by CW #2 in order to tie the deceptive
                                   6
                                       practice allegations directly to Individual Defendants. Similar to Plaintiffs’ deceptive conduct
                                   7
                                       allegations, the confidential witnesses do not provide the specific and particular facts necessary to
                                   8
                                       give rise to a strong inference of scienter. Plaintiffs allege that that Individual Defendants knew
                                   9
                                       that presenting un-validated clinical trial data was contrary to accepted industry and scientific
                                  10
                                       protocol “[g]iven their industry backgrounds, advanced medical training, and experience in the
                                  11
                                       drug development process,” and further that “it is inconceivable that the Individual Defendants
                                  12
Northern District of California




                                       were unaware that these practices violated industry standards.” Id. at ¶ 144. In addition to being
 United States District Court




                                  13
                                       devoid of particular facts, these allegations also provide no explanation as to why these actions are
                                  14
                                       indicative of scienter. For instance, although Plaintiffs allege that calls were made directly to trial
                                  15
                                       clinicians, they do not explain why calls to investigators to obtain trial data, on their own, would
                                  16
                                       necessarily reflect knowledge or intent to deceive (given that not all studies are blind studies).
                                  17
                                       Plaintiffs do allege that “[i]n an extreme example of Nektar trying to affect the PIVOT-02 patient
                                  18
                                       population, CW #2 reported that Dr. Tagliaferri suspended an entire country’s participation in the
                                  19
                                       trial.” Id. at ¶ 49. Specifically, “[b]ecause investigators in Poland were recruiting patients she
                                  20
                                       thought were too sick, patient recruitment there was, at least temporarily, halted.” Id. While this
                                  21
                                       provides some particularized facts to support the allegations regarding the patient population, it
                                  22
                                       again does not explain why such an action is inherently wrong or indicative of scienter. An
                                  23
                                       “inference of scienter [must be] . . . at least as compelling as any opposing inference of
                                  24
                                       nonfraudulent intent.” Tellabs, 551 U.S. at 314. Defendants’ removal of certain patient
                                  25
                                       populations during the development of a trial could be done for a number of practical or logistical
                                  26
                                       reasons that are not deceptive. Without specific allegations explaining, for example, why the
                                  27
                                       Defendants’ decision to suspend trials in Poland was more likely than not made to deceive
                                  28
                                                                                            25
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 26 of 31




                                   1   investors, Plaintiffs fail to meet the PSLRA’s pleading requirements.

                                   2              ii.   Stock Sales
                                   3          Finally, Plaintiffs point to stock sales by four of the six Individual Defendants during the

                                   4   Class Period to support an inference of scienter. CCAC at ¶¶ 159–63. To determine whether

                                   5   stock sales are indicative of scienter, the Court must look to three factors: “(1) the amount and

                                   6   percentage of shares sold by insiders; (2) the timing of the sales; and (3) whether the sales were

                                   7   consistent with the insider’s prior trading history.” Ronconi v. Larkin, 253 F.3d 423, 435 (9th Cir.

                                   8   2001) (quoting Silicon Graphics, 183 F.3d at 986). Here, Plaintiffs allege that Defendant Robin

                                   9   sold 808,636 shares of common stock (which represented about 64% of his personal holdings

                                  10   during the class period), Defendant Doberstein sold 701,261 shares (which represented about 87%

                                  11   of his personal holdings), Defendant Gergel sold 201,457 shares (which represented about 75% of

                                  12   his personal holdings), and Defendant Nicholson sold 422,611 shares (which represented 67% of
Northern District of California
 United States District Court




                                  13   his personal holdings). CCAC at ¶¶ 160–63.

                                  14          Although these figures, as well as the gross profits associated with these sales, appear

                                  15   significant, the Court finds these allegations are not sufficiently indicative of scienter. The

                                  16   Individual Defendants’ net sales and net profits are starkly lower than the gross figures cited in

                                  17   Plaintiffs’ allegations due to Individual Defendants’ concurrent common stock purchases,

                                  18   substantially undermining any inference of scienter. See e.g., Dkt. No. 66-23, Ex. 22

                                  19   (Doberstein’s Form 4s over the course of the Class Period showing significant common stock

                                  20   purchases). Importantly, all of the sales by Defendants Doberstein, Robin, and Gergel, and almost

                                  21   half of the sales by Defendant Nicholson, were made under Rule 10b5-1 trading plans, which also

                                  22   weighs against an inference of scienter. See Metzler Inv. GMBH v. Corinthian Colleges, Inc., 540

                                  23   F.3d 1049, 1067 (9th Cir. 2008) (“Sales according to pre-determined plans may ‘rebut [ ] an

                                  24   inference of scienter.’”) (citing In re Worlds of Wonder Sec. Litig., 35 F.3d 1407, 1427–28 (9th

                                  25   Cir. 1994)); Nursing Home Pension Fund, Local 144 v. Oracle Corp., 380 F.3d 1226, 1232 (9th

                                  26   Cir. 2004) (“Stock trades are only suspicious when ‘dramatically out of line with prior trading

                                  27   practices at times calculated to maximize the personal benefit from undisclosed inside

                                  28   information.’”) (quoting Silicon Graphics, 183 F.3d at 986).
                                                                                         26
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 27 of 31




                                   1          Plaintiffs also highlight Defendant Nicholson’s discretionary sale of 220,144 shares on

                                   2   March 6 and 7, 2018. CCAC at ¶ 163. Significantly, this sale occurred as Nektar’s price had been

                                   3   rising after announcing its partnership with BMS regarding the PIVOT-02 trial. See id. at ¶ 37. In

                                   4   fact, the stock price went past $100 for the first time during the class period just two days prior to

                                   5   Defendant Nicholson’s discretionary sale, and continued to rise and stayed above $100 for over a

                                   6   month afterwards. Dkt. No. 66-22, Ex. 21 at 11. Given this historical context of the stock price,

                                   7   the Court does not find this sale indicative of scienter given the incentive for all holders to sell.

                                   8   See Local No. 8 IBEW Ret. Plan & Tr. v. Vertex Pharm., Inc., 838 F.3d 76, 85 (1st Cir. 2016)

                                   9   (“Such an increase—no matter what its cause—creates a substantial incentive for holders to sell

                                  10   unless they believe the price will continue to rise and are willing to wait. Sales in the historical

                                  11   context described in the complaint carry little force in implying knowledge that the stock will

                                  12   drop.”). Based on these factors, the Court agrees with Defendants that Individual Defendants’
Northern District of California
 United States District Court




                                  13   stock sales do not support an inference of scienter.

                                  14          Because Plaintiffs’ allegations fail to support a strong inference of scienter, individually

                                  15   and when viewed holistically, the Court also GRANTS Defendants’ motion to dismiss Plaintiffs’

                                  16   scheme liability claim on this ground.

                                  17   VI.    LOSS CAUSATION
                                  18          Finally, Defendants argue that Plaintiffs fail to plead loss causation. Mot. at 21–25.

                                  19   Because Plaintiffs’ allegations as to loss causation apply to both claims, the Court analyzes this

                                  20   element separately. “[T]o satisfy the loss causation requirement, the plaintiff must show that the

                                  21   revelation of that misrepresentation or omission was a substantial factor in causing a decline in the

                                  22   security’s price, thus creating an actual economic loss for the plaintiff.” Nuveen Mun. High

                                  23   Income Opportunity Fund v. City of Alameda, Cal., 730 F.3d 1111, 1119 (9th Cir. 2013) (quoting

                                  24   McCabe v. Ernst & Young, LLP, 494 F.3d 418, 425–26 (3d Cir. 2007)). This “burden of pleading

                                  25   loss causation is typically satisfied by allegations that the defendant revealed the truth through

                                  26   ‘corrective disclosures’ which ‘caused the company’s stock price to drop and investors to lose

                                  27   money.’” Lloyd v. CVB Fin. Corp., 811 F.3d 1200, 1209 (9th Cir. 2016) (quoting Halliburton Co.

                                  28   v. Erica P. John Fund, Inc., 573 U.S. 258, 264 (2014)). However, this is not the only way to meet
                                                                                          27
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 28 of 31




                                   1   the pleading burden. Instead, “loss causation is simply a variant of proximate cause,” and “the

                                   2   ultimate issue is whether the defendant’s misstatement, as opposed to some other fact, foreseeably

                                   3   caused the plaintiff’s loss.” Id. at 1210. In other words, plaintiffs must show that the “the earlier

                                   4   misrepresentation” accounts for the loss, as opposed to “changed economic circumstances,

                                   5   changed investor expectations, new industry-specific or firm-specific facts, conditions, or other

                                   6   events, which taken separately or together account for some or all of that lower price.” Dura

                                   7   Pharm., Inc. v. Broudo, 544 U.S. 336, 343 (2005).

                                   8          Plaintiffs first contend that Defendants’ “manipulat[ion of] the PIVOT-02 data”

                                   9   proximately caused the June 4, 2018 stock price drop. CCAC at ¶ 125. “Defendants’ actionable

                                  10   omissions concerning their manipulative conduct and how it affected the publicly reported results

                                  11   of PIVOT-02 were a substantial factor in causing an artificial increase in Nektar’s stock price,”

                                  12   and “the release of less favorable data at the ASCO conference in June 2018 would not have come
Northern District of California
 United States District Court




                                  13   as such a shock” had Defendants not engaged in such conduct. Id. at ¶¶ 126–27. On June 2, 2018,

                                  14   Dr. Diab allegedly reported much lower ORRs in mid-stage results for the PIVOT-02 trial. Id. at

                                  15   ¶¶ 53–54.

                                  16          These allegations do not sufficiently plead loss causation for Plaintiffs’ scheme claim.

                                  17   Importantly, as Defendants note, “Nektar’s June 2, 2018 presentation reflected new developments

                                  18   in an ongoing clinical trial.” Mot. at 24. Defendants provided “mid-stage” results of the PIVOT-

                                  19   02 trial in June 2018, while their previous presentation in November 2017, which Plaintiffs allege

                                  20   contained manipulated data, presented “early-stage” results. See CCAC at ¶ 126, 131. Plaintiffs

                                  21   do not plausibly allege that the claimed manipulation of the PIVOT-02 data was the proximate

                                  22   cause of the stock price drop when the release of updated results (that missed expectations) led to

                                  23   a market reaction. See Nguyen v. New Link Genetics Corp., 297 F. Supp. 3d 472, 500 (S.D.N.Y.

                                  24   2018) (finding loss causation insufficiently pled where plaintiffs “at best, advance[] a narrative in

                                  25   which [the] stock price dropped on the disappointing news that a highly promising cancer therapy

                                  26   failed to clear its clinical trial”); cf Loos v. Immersion Corp., 762 F.3d 880, 887–88 (9th Cir.

                                  27   2014), as amended (Sept. 11, 2014) (explaining that Ninth Circuit “precedent requires a securities

                                  28   fraud plaintiff to allege that the market ‘learned of and reacted to th[e] fraud, as opposed to merely
                                                                                         28
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 29 of 31




                                   1   reacting to reports of the defendant’s poor financial health generally.’”) (quoting Metzler Inv.

                                   2   GMBH, 540 F.3d at 1059).

                                   3           In Dura Pharmaceuticals, the Supreme Court rejected the premise that “plaintiffs need

                                   4   only establish, i.e., prove, that the price on the date of purchase was inflated because of the

                                   5   misrepresentation.” 544 U.S. at 342 (internal quotation and citation omitted). Instead, the

                                   6   Supreme Court found that even where “the inflated purchase price suggests that the

                                   7   misrepresentation . . . ‘touches upon’ a later economic loss . . . it is insufficient” to plead loss

                                   8   causation. Id. at 343. The Supreme Court explained:

                                   9                   Normally, in cases such as this one (i.e., fraud-on-the-market cases),
                                                       an inflated purchase price will not itself constitute or proximately
                                  10                   cause the relevant economic loss.
                                  11                   For one thing, as a matter of pure logic, at the moment the transaction
                                                       takes place, the plaintiff has suffered no loss; the inflated purchase
                                  12                   payment is offset by ownership of a share that at that instant possesses
Northern District of California
 United States District Court




                                                       equivalent value. Moreover, the logical link between the inflated
                                  13                   share purchase price and any later economic loss is not invariably
                                                       strong. Shares are normally purchased with an eye toward a later sale.
                                  14                   But if, say, the purchaser sells the shares quickly before the relevant
                                                       truth begins to leak out, the misrepresentation will not have led to any
                                  15                   loss. If the purchaser sells later after the truth makes its way into the
                                                       marketplace, an initially inflated purchase price might mean a later
                                  16                   loss. But that is far from inevitably so. When the purchaser
                                                       subsequently resells such shares, even at a lower price, that lower
                                  17                   price may reflect, not the earlier misrepresentation, but changed
                                                       economic circumstances, changed investor expectations, new
                                  18                   industry-specific or firm-specific facts, conditions, or other events,
                                                       which taken separately or together account for some or all of that
                                  19                   lower price. (The same is true in respect to a claim that a share’s
                                                       higher price is lower than it would otherwise have been—a claim we
                                  20                   do not consider here.) Other things being equal, the longer the time
                                                       between purchase and sale, the more likely that this is so, i.e., the
                                  21                   more likely that other factors caused the loss.
                                  22                   Given the tangle of factors affecting price, the most logic alone
                                                       permits us to say is that the higher purchase price will sometimes play
                                  23                   a role in bringing about a future loss. It may prove to be a necessary
                                                       condition of any such loss, and in that sense one might say that the
                                  24                   inflated purchase price suggests that the misrepresentation (using
                                                       language the Ninth Circuit used) ‘touches upon’ a later economic loss.
                                  25                   But, even if that is so, it is insufficient. To ‘touch upon’ a loss is not
                                                       to cause a loss, and it is the latter that the law requires. 15 U.S.C.
                                  26                   § 78u–4(b)(4).
                                  27   Id. at 342–43 (emphasis in original; citations omitted). Thus, even though Plaintiffs allege that the

                                  28   stock price was artificially inflated due to Defendants’ deceptive conduct, the June 2, 2018 “mid-
                                                                                          29
                                         Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 30 of 31




                                   1   stage” results constitute a later event which “account[ed] for some or all that lower price.” Id. at

                                   2   343. Accordingly, Plaintiffs fail to establish loss causation as to the Rule 10b-5(a) and (c) scheme

                                   3   liability claim.

                                   4           Plaintiffs allegations regarding the June 4, 2018 price drop similarly fail to establish loss

                                   5   causation as to the Rule 10b-5(b) false statements claim. As alleged, the data that was revealed on

                                   6   June 2, 2018 related only to the PIVOT-02 trial. Each of the allegedly false statements pled in the

                                   7   Consolidated Class Action Complaint relates exclusively to the EXCEL trial, specifically the 30-

                                   8   fold increase chart. Plaintiffs allege nothing to connect the June 4, 2018 stock price drop from

                                   9   mid-stage results in the PIVOT-02 trial with the challenged statements regarding the 30-fold

                                  10   increase chart beyond the conclusory argument that “the concealed risk from both the false

                                  11   statements about the EXCEL trial . . . and manipulation of PIVOT-02 data . . . worked together to

                                  12   create unrealistic expectation for future NKTR-214 results.” Opp. at 23. This does not meet the
Northern District of California
 United States District Court




                                  13   standard required by the PSLRA: nothing in the Complaint plausibly establishes that Defendants’

                                  14   misstatements about the EXCEL clinical trial, as opposed to some other fact, caused Plaintiffs’

                                  15   June 4, 2018 loss. See Lloyd, 811 F.3d at 1210.

                                  16           Plaintiffs next contend that that the October 1, 2018 Plainview Report constituted a

                                  17   corrective disclosure of Nektar’s false and misleading presentation of its clinical trial data. CCAC

                                  18   at ¶¶ 132–36. Importantly, however, Plainview indicated that the Report was prepared with

                                  19   publicly-available data. See Dkt. No. 66-19 (Ex. 18) at 2 (acknowledging that the information in

                                  20   the Report “is based upon selected public market data.”). Thus, the Report cannot constitute new

                                  21   information unknown to the market. Instead, “the mere repackaging of already-public information

                                  22   by an analyst or short-seller is simply insufficient to constitute a corrective disclosure.” Meyer v.

                                  23   Greene, 710 F.3d 1189, 1199 (11th Cir. 2013); see also In re Omnicom Grp., Inc. Sec. Litig., 597

                                  24   F.3d 501, 512 (2d Cir. 2010) (“A negative journalistic characterization of previously disclosed

                                  25   facts does not constitute a corrective disclosure of anything but the journalists’ opinions.”). As the

                                  26   Eleventh Circuit aptly observed, “If every analyst or short-seller’s opinion based on already-public

                                  27   information could form the basis for a corrective disclosure, then every investor who suffers a loss

                                  28   in the financial markets could sue under § 10(b) using an analyst’s negative analysis of public
                                                                                         30
                                            Case 4:18-cv-06607-HSG Document 76 Filed 07/13/20 Page 31 of 31




                                   1   filings as a corrective disclosure. That cannot be—nor is it—the law.” Meyer, 710 F.3d at 1199.

                                   2            Because Plaintiffs fail to establish loss causation under either claim, the Court GRANTS

                                   3   Defendants’ motion to dismiss on loss causation grounds.

                                   4   VII.     CONCLUSION
                                   5            For the reasons noted above, the Court GRANTS Defendants’ motion to dismiss all of

                                   6   Plaintiffs’ claims WITH LEAVE TO AMEND.9 Any amended complaint must be filed within

                                   7   twenty-eight (28) days of the date of this order.

                                   8            When preparing an amended complaint, Lead Plaintiffs are further ordered to prepare a

                                   9   statement-by-statement chart of the information required by 15 U.S.C. § 78u-4(b)(1) and (2) that

                                  10   specifically identifies: (A) each statement or action alleged to have been false or misleading, (B)

                                  11   the reasons the statement or action was false, misleading, or deceptive when made, and (C) if an

                                  12   allegation regarding the statement or omission is made on information and belief, all facts on
Northern District of California
 United States District Court




                                  13   which the belief is formed. The chart should clearly identify which statements or omissions are

                                  14   attributable to which defendants, and include a detailed statement of the facts giving rise to a

                                  15   strong inference that each defendant acted with the required state of mind. Plaintiffs should also

                                  16   summarize their allegations regarding what each defendant knew with regard to the statement or

                                  17   omission, and when they knew it. Such a chart should be included within any amended complaint

                                  18   or attached to any amended complaint. For guidance on the format for such a chart, the Court

                                  19   directs Lead Plaintiffs to review In re NVIDIA Corp. Sec. Litig., 18-cv-07669-HSG, Dkt. No. 149-

                                  20   2.

                                  21            IT IS SO ORDERED.

                                  22   Dated: 7/13/2020

                                  23                                                       ______________________________________
                                                                                           HAYWOOD S. GILLIAM, JR.
                                  24                                                       United States District Judge
                                  25

                                  26
                                       9
                                  27    Plaintiffs’ claim under Section 20(a) of the Securities Act is expressly premised on the Section
                                       10(b) claims. CCAC ¶¶ 199–203. Since Plaintiffs fail to allege a Section 10(b) claim against
                                  28   Defendants for the reasons noted above, the Section 20(a) claim must be DISMISSED. See
                                       Zucco, 552 F.3d at 990.
                                                                                        31
